Case: 2:19-cv-00031-WOB-CJS Doc #: 44 Filed: 10/31/19 Page: 1 of 1 - Page ID#: 604




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF KENTUCKY
                 NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO. 2:19-00031 (WOB-CJS)


 NICHOLAS SANDMANN                                            PLAINTIFF

 VS.                                      ORDER

 CABLE NEWS NETWORK, INC.                                      DEFENDANT


       Pursuant to the Court’s Order entered on October 30, 2019 (Doc. 40),

       IT IS ORDERED that the defendant’s motion to dismiss (Doc. 31) be, and is

 hereby, DENIED.

       This 31st day of October, 2019.
